Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 1 of 11

JS 44 (Rev. 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
William Arroyo Aspen Construction Services, Inc. and Krzysztof Kaczmarczyk
(b) County of Residence of First Listed Plaintiff Philadelphia County of Residence of First Listed Defendant _ Philadelphia
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (/f Known)
Frank P. Spada, Jr., Esquire

Semanoff Ormsby Greenberg & Torchia, LLC
2617 Huntingdon Pike, Huntingdon Valley, PA 19006 (215) 887-0200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Ol US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State m1 we 1 Incorporated or Principal Place o4 m4
of Business In This State
O 2 US. Government O 4 Diversity Citizen of Another State O 2 O 2 Incorporated and Principal Place os o5
Defendant (Indicate Citizenship of Parties in Item II1) of Business In Another State
Citizen or Subject of a oO 3 © 3 Foreign Nation o6 oO6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
l CONTRACT TORTS Joe : FORFEITURE/PENALTY | = BANKRUPTCY _- : OTHER STATUTES ]
OG 110 Insurance PERSONAL INJURY PERSONALINJURY |0 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine © 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
© 152 Recovery of Defaulted Liability CO 368 Asbestos Personal D 835 Patent - Abbreviated 0) 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |0) 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR, SOCIAL SECURITY | 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud ?} 710 Fair Labor Standards 0 861 HIA (1395ff) © 485 Telephone Consumer
C160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
OF 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
CJ 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI 0 850 Securities/Commodities/
© 196 Franchise Injury CO) 385 Property Damage © 740 Railway Labor Act 0 865 RSI (405(g)) Exchange
C1 362 Personal Injury - Product Liability 0 751 Family and Medical © 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
I REAL PROPERTY |... CIVIL RIGHTS _| PRISONER PETITIONS | 790 Other Labor Litigation ___FEDERAL TAX SUITS © 893 Environmental Matters
0 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement OF 870 Taxes (U.S. Plaintiff CO 895 Freedom of Information
0 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
OF 230 Rent Lease & Ejectment O 442 Employment 01 510 Motions to Vacate O 871 IRS—Third Party O 896 Arbitration
© 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
0 245 Tort Product Liability Accommodations Oj 530 General Act/Review or Appeal of
O 290 All Other Real Property © 445 Amer. w/Disabilities -] J 535 Death Penalty ‘ IMMIGRATION Agency Decision
Employment Other: © 462 Naturalization Application © 950 Constitutionality of
0 446 Amer. w/Disabilities -| 540 Mandamus & Other | 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions
0 448 Education 01 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “Xx” in One Box Only)

m1 Original 2 Removed from O 3  Remanded from C4 Reinstated or © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

FLSA 29 U.S.C. Section 201 et seq.

Brief description of cause: . .
Claims for wages and overtime not paid

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND$ In excess OfCHECK YES only if demanded in complaint:

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 150,000.00 JURY DEMAND: WW Yes ONo
VII, RELATED CASE(S)
IF ANY (See instructions) ange Clomeky DOCKET NUMBER _2:18—cv—02471—JHS
DATE SIGNAT: - E OF STD ¥ OF ‘CORD
ATA A Y be Y Le Sf
FOR OFFICE USE ‘ONLY é US l

RECEIPT # AMOUNT ~ APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 2 of 11

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 155 E. Godfrey Avenue, Philadelphia, PA 19120
Address of Defendant: 2136 Haworth Street, Philadelphia, PA 19124
Place of Accident, Incident or Transaction: Philadelphia
RELATED CASE, IF ANY:
Case Number: 2:18-cv-02471-JHS Judge: Slomsky Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / is not related to any case now pending or within one year previously terminated action in

 

this court except as noted above. > DD h /y
DATE: Lf [uf{ti 4 ad Must ben, 48331

 

 

 

Attorngy-at-La / Pro SefPlaintiff Attorney ID. # (if applicable)
LZ
CIVIL: (Place a ¥ in one category only)
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
C] 1 Indemnity Contract, Marine Contract, and All Other Contracts L] 1. Insurance Contract and Other Contracts
[] 2. FELA L] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury LJ 3. Assault, Defamation
CL] 4. Antitrust (0 4. Marine Personal Injury
[] 5. Patent L] 5. Motor Vehicle Personal Injury
L.] 6. Labor-Management Relations LJ 6. Other Personal Injury (Please specify):
1 7. Civil Rights LJ 7. Products Liability
[] 8. Habeas Corpus L] 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases
[_] 10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases
(Please specify): Fair Labor Standards Act

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Frank P. Spada, Jr., Esquire

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

> ZF) sas: 4
DATE: “lu /| / / ° ff Sih ¢ Crea 48331

Attorheh-at-Law / ProlSe Plaintiff Attorney I.D. # (if applicable)

 

a
NOTE: A trial de novo will be a trial by jury only if there has Been coitpliagce with F.R.C.P. 38.

 

Civ, 609 (5/2018) v

 
Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 3 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

WILLIAM ARROYO, on behalf of : CIVIL ACTION
Himself and all others similarly

situated Vv.

ASPEN CONSTRUCTION SERVICES, INC. and NO.

KRZYSZTOF KACZMARCZYK
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for

plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. (a)

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) om
(f) Standard Management — Cases that do not fall into any one of the other tracks. ( )
yD
le le 4 VAG
ME(t{t7 { fyi/ *
Date ( Attornpy fla Attorney for Plaintiff
Fr Spada, Jr. Esq.
(215) 887-0200 O ‘ _fspada@sogtlaw.com
_— (215) 884-3500 .
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 4 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

WILLIAM ARROYO, on behalf of 2 CIVIL ACTION
Himself and all others similarly

situated v.

ASPEN CONSTRUCTION SERVICES, INC. and NO.

KRZYSZTOF, KACZMARCZYK
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for

plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(ec) Special Management — Cases that do not fall into tracks (a) through (d) that are
conmmonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special —

 

 

management cases.) x,
(f) Standard Management — Cases that do not fall into any one of the other tracks. ( )
| ao
la ld Prb ff
Date Attorn ey~ t-lay Attorney for Plaintiff
Frari pay Jr. Esq.
215) 887— _fspada@sogtlaw.com

—_— (215) 884-3500 .
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 5 of 11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

WILLIAM ARROYO, on behalf of ; CIVIL ACTION
Himself and all others similarly situated, :
Plaintiff, : NO.
v.

ASPEN CONSTRUCTION SERVICES, INC.
2136 Haworth Street
Philadelphia, PA 19124

and

KRZYSZTOF KACZMARCZYK
c/o Aspen Construction Services, Inc.
2136 Haworth Street
Philadelphia, PA 19124
Defendants.

 

COMPLAINT — COLLECTIVE ACTION

Plaintiff, William Arroyo (“Plaintiff’ or “Arroyo”), by and through his counsel, bring

this collective action lawsuit against Defendant Aspen Construction Services, Inc. (“Aspen”)

and Krzysztof Kaczmarezyk (“Kaczmarezyk”) (collectively “Defendants” unless specifically

designated otherwise), seeking all available relief under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201, ef seq.,

JURISDICTION AND VENUE

1. Jurisdiction over the FLSA claim is proper under 29 U.S.C. § 216(b) and 28

ULS.C. § 1331.

2. Venue in this Court is proper under 28 U.S.C. § 1391.

{01706703;v2 }
Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 6 of 11

PARTIES

3, Plaintiff Arroyo is an adult individual whose residence is 155 E. Godfrey Avenue,
Philadelphia, PA 19120. Pursuant to 29 U.S.C. § 216(b), Plaintiff Arroyo has consented in
writing to become a Plaintiff in this action. See Exhibit A.

4, Defendant Aspen is a construction company that performs work in this
jurisdiction and is headquartered at 2136 Haworth Street, Philadelphia, PA 19124. It also
maintains a mail drop box at 4201 Neshaminy Boulevard, Suite 108, Bensalem, PA 19020.

5. Defendant Kaczmarczyk is the President and owner of Aspen who works out of
the Haworth Street headquarters and is responsible for daily operational control of Aspen
because he, inter alia, has the sole power to hire and fire employees, the power to determine
wages for those employees, the power to schedule the employees work day and the hours they
work, the responsibility to maintain employment records and other duties that signify significant
operational control over the corporation’s day-to day functions.

FACTS

6. Aspen is a construction company that provides masonry work on various projects,
both commercial and residential. It provides brick, block, stucco, siding and roofing services for
its clients.

7. Defendants employ various masons/laborers in order to provide construction
services on its projects.

8. Plaintiff was an employee of Defendants, worked in the mason/laborer position
and was paid on an hourly basis.

9. All time records and information pertaining to hours worked and compensation of

the Plaintiff are maintained at Aspen’s corporate headquarters.

{01706703:v2 } -2-
Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 7 of 11

10. _—- All timekeeping and compensation policies and practices relevant to this lawsuit
have been developed at and implemented by Kaczmarczyk from Aspen’s headquarters.

11. All paychecks, paystubs, IRS W-2 forms, and any other payroll documents are
generated from and bear the address of Aspen’s headquarters or its mail drop box address.

12. Defendants routinely made knowingly improper payments to employees for
wages in the form of cash for work performed, without making the applicable deductions
required by law, in order to avoid those deductions and to avoid paying overtime wages for hours
worked in excess of 40 hours in any workweek.

13. | Aspen performed services during Plaintiff's employment in a variety of locations
in Pennsylvania and New Jersey, including Philadelphia.

14. Plaintiff was employed full time by Defendants and often worked in excess of 40
hours per week without compensation.

15. Defendants have failed to compensate Plaintiff for overtime wages due from
March 2016 through October 2018.

COLLECTIVE ACTION ALLEGATIONS

 

16. Plaintiffs bring this FLSA claim pursuant to 29 U.S.C. §216(b) on behalf of
themselves and all others employed by Defendants in the United States in the mason/laborer
position during any time from November 11, 2016 through the present.

17. Plaintiffs’ FLSA claim should proceed as a collective action because Plaintiffs
and putative collective members are “similarly situated” as that term is defined in 29 U.S.C.

§216(b) and the associated decisions of law.

{01706703:v2 } -3-
Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 8 of 11

COUNT I- FLSA

18. All of the previous paragraphs are incorporated as though fully set forth at length
herein.

19. Plaintiff and putative collective members are employees covered by the FLSA’s
protections and Defendants are employers required to follow FLSA mandates.

20. The FLSA requires Defendants to pay Plaintiff and the putative collective
members overtime premium compensation calculated at 150% of their regular pay rate for all
hours worked in excess of 40 per week.

21. Defendants violated the FLSA by failing to pay Plaintiff and the putative
collective members any compensation for all hours worked in excess of 40 per week.

22. In violating the FLSA, Defendants acted knowingly, willfully and with reckless

disregard of clearly applicable FLSA provisions.

JURY DEMAND

23. Plaintiff requests a jury trial as to all claims so triable.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff seeks the following relief on behalf of himself and all others
similarly situated:
A. An order permitting this lawsuit to proceed as a collective action pursuant to 29
ULS.C. § 216(b);
B. Unpaid regular wages and overtime wages;

C. Liquidated damages and/or pre-judgment interest;

{01706703;v2 } -4-
Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 9 of 11

D. Attorney’s fees and costs; and

E. Any other relief that the Court deems just and proper.

DATED:

{01706703;v2 }

il an

SEMANOFF ORMSBY
GREENBERG & TORCHIA, LLC

a Pe
BY: / fo A+ Cbd

FRANK P. SPADA/JR., ESQUIRE
‘STEPHEN C. GOLDBLUM, ESQUIRE
JOSEPH-W. FLUEHR, ESQUIRE

2617 Huntingdon Pike

Huntingdon Valley, PA 19006

(215) 887-0200

fspada@sogtlaw.com

sgoldblum@sogtlaw.com

jfluehr@sogtlaw.com

ATTORNEYS FOR PLAINTIFF
Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 10 of 11

EXHIBIT A

{00007454;v1 }
Case 2:19-cv-05317-JHS Document1 Filed 11/12/19 Page 11o0f11

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

WILLIAM ARROYO, on behalf of
Himself and all others similarly situated, :
Plaintiff, ,; CIVIL ACTION NO.

V.
COLLECTIVE ACTION COMPLAINT
ASPEN CONSTRUCTION SERVICES, INC.
2136 Haworth Street
Philadelphia, PA 19124

and

KRZYSZTOF KACZMARCZYK
c/o Aspen Construction Services, Inc.
2136 Haworth Street
Philadelphia, PA 19124
Defendants.

 

OPT-IN CONSENT FORM

L. I have worked as a mason/laborer for Aspen Construction Services, Inc. and its
owner Krzysztof Kaczmarezyk. I worked there from about February 2016 until about October
2018.

2. I understand that this lawsuit includes claims for unpaid wages under the Fair
Labor Standards Act (including for unpaid minimum wages, overtime, liquidated damages,
attorneys’ fees, costs and other relief). I consent to become an opt-in plaintiff in this lawsuit and
to be bound by any judgment, settlement or resolution of those claims.

3. I designate Frank P. Spada, Jr., Esquire and Stephen C. Goldblum, Esquire of

Semanoff Ormsby Greenberg & Torchia, LLC, 2617 Huntingdon Pike, Huntingdon Valley, PA
19006 to represent me for all purposes in this lawsuit.

Signature LLLP Ve Date:_ // o/ ZLO/ 7
Name Printed: WI lim Prroyo vow: ZL/29/IG77

Address:_ 155 E. Godfrey Avenue, I-405 Phone: 267-864-1101

 

Philadelphia, PA 19120 Email: arroyowilliam583(@gmail.com

{01723506;v1 }
